Citation Nr: 1619097	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neurologic disability, claimed as multiple sclerosis, peripheral neuropathy, and residuals of a traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971 and had subsequent service in the Reserve.  He had service in the Republic of Vietnam from January 1969 to December 1969, where he performed duties as a Hospital Corpsman attached to the Marines.  His awards and decorations include the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, it was remanded for further development.

In March 2016, during the course of the appeal, the Veteran had a videoconference hearing with the Veterans Law Judge making this decision.  A transcript of that hearing is of record.

When previously before the Board, the issues on appeal were characterized as entitlement to service connection for multiple sclerosis and entitlement to service connection for peripheral neuropathy.  In order to better address the scope of the appeal, the Board finds has recharacterized the issues as entitlement to service connection for a neurologic disability, claimed as multiple sclerosis, peripheral neuropathy, and the residuals of a traumatic brain injury.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The presence of multiple sclerosis has not been established.

2.  The presence of the residuals of a traumatic brain injury has not been established.  

3.  Peripheral neuropathy was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

3.  The Veteran's neurologic disorder, diagnosed primarily as small vessel disease of the head, was first manifested many years after service; and the preponderance of the evidence is against a finding that it is in any way related to service.  


CONCLUSION OF LAW

A neurologic disorder, diagnosed primarily as small vessel disease of the brain, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred; multiple sclerosis and residuals of traumatic brain injury are not shown; and peripheral neuropathy is not shown to have manifested in service or within one year following separation from service or to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the regional office subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in December 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, VA has obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he has multiple sclerosis and peripheral neuropathy, primarily as a result of exposure to herbicides in the Republic of Vietnam.  In the alternative, he contends that they are the result of a head injury sustained during combat in Vietnam.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Active military service includes active duty, any period of active duty for training (ACDUTRA) in the Reserves, during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) in the Reserves, during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service or in a presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015).

For certain organic diseases of the nervous system, such peripheral neuropathy, service connection is presumed when that disability is shown to a degree of 10 percent or more within one year of the Veteran's separation from active duty.  For multiple sclerosis service connection is presumed when that disability is shown to a degree of 10 percent or more within seven years of the Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For certain disorders, such as early peripheral neuropathy, service connection is presumed to be the result of inservice exposure to herbicides provided that it was manifested to a degree of at least 10 percent during the one year period following the last exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307, 3.309 (2015).  

A presumption of service connection for a particular disability based on exposure to herbicides does not attach unless specifically so determined by the Secretary of VA.  Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332 (December 27, 2010).  However, the law does not preclude a veteran from establishing service connection with proof of direct causation.  Brock v. Brown, 10 Vet. App. 155 (1997).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

For any Veteran who engaged in combat with the enemy in active service of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of that injury or disease, if consistent with the circumstances, conditions, or hardships of that service, notwithstanding the fact that there is no official record of that incurrence or aggravation in that service.  VA shall resolve every reasonable doubt in favor of the Veteran.  Service connection of that injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014).  

A Veteran must still meet the evidentiary burden with respect to service connection.  First, it must be determined whether the Veteran has offered satisfactory lay or other evidence of service incurrence or aggravation of the claimed injury or disease.  Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) means credible evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  VA is not required to accept statements or testimony that is inherently incredible.  Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the offered evidence is consistent with the circumstances, conditions, or hardships of the combat service.  If these two inquiries are met, VA shall accept the Veteran's evidence as sufficient proof of service incurrence, even if no official record of that incurrence exists.  Therefore, the blow to the head while falling down a hill during combat in service is found to have occurred as it is consistent with the circumstances of the Veteran's documented combat service.  VA may find against service connection by presenting clear and convincing evidence to the contrary.  Thus, service connection can be rebutted by clear and convincing evidence to the contrary.  Collette v. Brown, 82 F. 3d 389 (1996).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

The Veteran's service medical records are negative for any complaints or clinical findings of any chronic, identifiable neurologic disability of any kind.  A neurologic disorder, manifested primarily by complaints of dizziness and lightheadedness, was diagnosed in 1989 primarily as small vessel disease of the brain.  Although the Veteran reports treatment for similar complaints since that time, there is no evidence, other than the Veteran's statement, that any neurologic disability is in any way related to service.  The normal medical findings at the time of separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Forshey v. West, 12 Vet. App. 71, 74 (1998).

The evidence dated since 1989, such as reports from L. B. O., M.D.; W. W. F., M.D.; and J. P. F., M.D., shows that the Veteran's neurologic disorder is primarily the result of small vessel disease of the head.  Electrodiagnostic studies have shown white matter in the brain, and the Veteran has been suspected of having multiple sclerosis.  However, despite workups by multiple physicians, the presence of multiple sclerosis has not been established.  For example, in May 1990, during treatment by W. W. F., Jr., M.D., an MRI was consistent with small vessel disease.  On follow-up, the Veteran had lumbar puncture and cerebrospinal fluid studies with cytologies and had no problems compatible with any demyelinating disease.  More recent examiners and health care providers concur.  Following an April 2014 VA neurologic examination and review of the record, the examiner stated that the Veteran did not have a diagnosis of multiple sclerosis and that electrodiagnostic testing leaned against such a finding.  In this regard, the Veteran essentially acknowledged during the hearing that he did not have a formal diagnosis of multiple sclerosis.  

Absent a diagnosis of multiple sclerosis, the Veteran does not meet the criteria for service connection for that disability on any basis.  Multiple sclerosis is not shown to be present, or to have manifested to a degree of 10 percent or more disabling within seven years from separation from active service.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection a neurologic disability, claimed as multiple sclerosis is not warranted.  However, that does not end the inquiry.  The Veteran contends that peripheral neuropathy is the result of his exposure to herbicides in service.  

The Veteran is shown to have numbness and tingling in the feet and right hand.  However, those symptoms are not related to peripheral neuropathy.  At an April 2014 VA neurologic examination, the Veteran reiterated a history of exposure to herbicides.  While electrodiagnostic testing confirmed the presence of tingling and numbness in the feet and right hand, the examiner found those symptoms were related to lumbar L4-L5 radiculopathy and right carpal tunnel syndrome.  The examiner noted that the Veteran's complaints of imbalance started many years after separation from the service and that it was unlikely that was due herbicide exposure.   Even if those symptoms were related to peripheral neuropathy, there was no competent evidence that they occurred within one year of the Veteran's last exposure to herbicides or during the first year after service.  Therefore, service connection is not warranted either directly or presumptively as a result of herbicide exposure.  

Finally, the Veteran contends that his neurologic disorder is the result of a traumatic brain injury sustained during combat in the Republic of Vietnam.  He states that a tank on which he was riding hit a landmine and that the blast left him woozy and disoriented.  He states that as a result that injury, he now experiences headaches and episodes of dizziness and lightheadedness.  

Not only is the Veteran's report consistent with the circumstances, conditions, or hardships of his combat service, it is supported by his unit's history and a statement from a former fellow serviceman.  Therefore, the Veteran's account of the inservice head injury is found credible.  38 U.S.C.A. § 1154(b) (West 2014).  Nevertheless, there still must be evidence to show that a current neurologic disability is related to that incident.  The question is whether there is clear and convincing evidence to the contrary.  

The Veteran's service medical records are negative for any complaints or clinical findings of headaches, dizziness, imbalance, or lightheadedness; or any residuals of a head injury; or any neurologic disorder.  

The Veteran's unit history shows that the Veteran's head injury occurred in May 1969.  However, during an examination in August 1969, he responded, "No," when asked if he then had, or had ever had, a head injury of any kind.  Moreover, during the service separation examination in August 1970, the Veteran's head, face, neck, and scalp and neurologic processes were found to be normal.  

During an examination for the Reserves in August 1972, the Veteran, again, responded, "No," when asked if he then had, or had ever had, a head injury of any kind.  During an examination for the Reserves in June 1973, the Veteran responded, "Yes," when asked if he then had or had ever had, frequent or severe headaches.  On examination, the head, face, neck, and scalp, and neurologic processes were found to be normal.  There were no findings of headaches.  

At a December 1978 VA examination with respect to the Veteran's concerns about the residuals of herbicide exposure, the Veteran's head, face, and neck were found to be normal.  The VA examiner stated, specifically, that the Veteran did not have a neurologic disorder.  The VA examiner noted that other than malaria, the Veteran had not had any illnesses in the Republic of Vietnam.  

More recent evidence, such as the report of a December 2011 VA psychiatric examination and review of the Veteran's records, shows that the Veteran did not sustain a traumatic brain injury.  

Taken together, the foregoing documents provide clear and convincing evidence that the Veteran's neurologic disorder, diagnosed as small vessel disease, did not have its onset in service.  Furthermore, there is clear and convincing evidence against a finding that any current complaints, such as dizziness and light headedness, are related to any head trauma presumed to have occurred during service.  Accordingly, the criteria for service connection are not met and the claim for service connection for the residuals of a traumatic brain injury must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, the Veteran does not meet the criteria for service connection for a neurologic disorder, claimed as multiple sclerosis, peripheral neuropathy, or the residuals of a traumatic brain injury.  The Veteran's claim of service connection for the post-service diagnosis of small vessel disease is contradicted by more contemporaneous, probative, and accurate evidence of record, such as the report of an April 2014 VA neurologic examination.  Curry v. Brown, 7 Vet. App. 59 (1994).  Other than his unsubstantiated contentions, the Veteran has presented no competent evidence to the contrary.  Although the Veteran had medical training as a Hospital Corpsman in service, there is no indication that he had any special knowledge relative to neurology.  Accordingly, his opinion is not considered competent medical evidence to support his claim.  Black (Patrick) v. Brown, 10 Vet. App. 279 (1997).  To the extent it is found competent, his statements and opinions are outweighed by those of the April 2014 VA examiner because of the greater training and expertise of that examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the claims.  The evidence does not show that it is at least as likely as not that the Veteran has multiple sclerosis or had multiple sclerosis within seven years of separation from service.  The evidence does not show that it is at least as likely as not that peripheral neuropathy manifested in service, or within one year following separation from service, or is related to service.  The evidence does not show that it is at least as likely as not that there are any current residuals of an inservice head injury.  The evidence shows that it is less likely that a current neurologic disability, diagnosed as small vessel disease of the head is related to service or any incident of service.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neurologic disorder, claimed as multiple sclerosis, peripheral neuropathy, and the residuals of a traumatic brain injury, is denied.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


